Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 05, 2018

The Court of Appeals hereby passes the following order:

A19I0052. CAT DADDY CORNER CONDOMINIUM ASSOCIATION, INC.
     v. LA MARA II, INC., d/b/a LOS ARCOS, et al.

      Cat Daddy Corner Condominium Association, Inc. (the “Association”) filed an
application for interlocutory appeal from a single order entered in two cases filed in
the trial court. One of the cases was filed in 2016, and the other was filed in 2018.
The two cases were not consolidated below but are related cases. On October 23,
2018, we dismissed this application on the ground that it was superfluous due to the
notice of appeal filed in the 2018 case. The Association filed a motion for
reconsideration of this Court’s order, and having considered the arguments raised
therein, we hereby VACATE our order of October 23, 2018, and REINSTATE and
GRANT the application.
      The Association shall have ten days from the date of this order to file a notice
of appeal in the trial court in the 2016 case. If it has already filed a notice of appeal
in that case from the order at issue here, it need not file a second notice. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/05/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.